Earl Warren: Number 40, Amalgamated Meat Cutters and Butcher Workmen, Petitioners, versus National Labor Relations Board and Lannom Manufacturing Company. Mr. Cammer.
Harold I. Cammer: May it please the Court. Section 9 (h) of the National Labor -- of the Labor Management Relations Act of 1947 conditions a union's right to participate in elections and to be protective against unfair labor practices by Board procedures upon the annual filing by each of its officers of the non-Communist affidavit provided by the Section. Section 9 (h) reads, “The provisions of Section 35 (a) of the Criminal Code, now 18 U.S.C. 1001, shall be applicable to such affidavits.” The question presented by this case is whether upon a subsequent conviction of one of the officers of a union for having filed in one year a false 9 (h) affidavit, there is to be visited in addition to the criminal sanctions against the false affiant, the sanction of retroactive decompliance of the union. And if so, whether such decompliance shall be extended for a period beyond the term of the affidavit, the period of the affidavit which supported the union's compliance, and if so further, whether such decompliance should be imposed while the conviction is subjudicie pending on appeal and where the appeal presents substantial questions. We have in this case also, if the Court please, a res judicata question with regard to whether the Sixth Circuit properly denied effect to the decision -- the decisions of the Court of Appeals for the District of Columbia which in the series of cases between this union and the Labor Board, had held that the union's compliance was not affected by the false affidavit. The facts are these. In August of 1950 and annually thereafter in 1951, 1952 and 1953, the Fur & Leather Workers Union complied, that is its officers filed the Section 9 (h) affidavit. In 1952, at a time when the union's compliance was predicated upon the 1951 affidavit, the Board on charges filed by the union issued its complaint of unfair labor practices against the respondent, Lannom Manufacturing Company. And in March 1953, it issued a decision and order finding Lannom guilty of having coerced its employees and among other things directed the reinstatement of 24 workers with back pay. After the Board's proceedings and in August 1953, one of the officers of the union, the president, Ben Gold, was indicted for having filed a false Section 9 (h) affidavit in 1950. Although at that time that the indictment was returned is 1951, 1952 and 1953 affidavits were on file, the indictment did not reach -- did not attack the integrity of those affidavits. And in April 1954, Gold was convicted. Gold's conviction was affirmed by the Court of Appeals for the District of Columbia by an evenly divided vote of 4-to-4, and certiorari in that case has been granted by this Court in the case. His conviction is now pending here on review. Following Gold's conviction, the Labor Board issued -- the respondent, Labor Board, issued an order to show cause to the union as to why it should not be decomplied because of the conviction. It also rejected Gold's 1954 affidavit because of his conviction on the 1950 affidavit. In an action for an in junction brought in the District Court for the District of Columbia, an injunction was issued and findings of fact and conclusions of law were made to the effect that the union's compliance status was not affected by the falsity, by the conviction on the 1950 affidavit. The Court held that the scheme of Section 9 (h) was explicit, that Congress intended to provide solely the criminal sanction for a false affidavit and it had rejected the notion of -- set additional sanctions against the union as well. This injunction was affirmed by the Court of Appeals. This litigation had been preceded by two earlier cases where the Board in the District of Columbia, where the Board had set -- sought to set aside and to suspend the union's compliance status because of charges that Gold's affidavit was false. When Gold had been indicted in 1953, the Labor Board had suspended -- had undertaken to suspend the union's compliance status pending the outcome of the indictment and that action was enjoined in an opinion affirmed by the Court of Appeals, and I might say denied certiorari by this Court. Before that, the Labor Board had also sought to impair or suspend the union's compliance status because Gold, in appearing before a grand jury, had asserted the Fifth Amendment with regard to whether his affidavit was true or false. And the Board's action in that regard had been enjoined by the Labor Board, affirmed by the Court of Appeals and certiorari had been denied by this Court. In response to the injunction which was issued against the Labor Board, it then moved to enforce its unfair labor practice order against Lannom and it filed the petition for enforcement in the Sixth Circuit. That Court, without reaching the merits of the Board's unfair labor practice order, dismissed the enforcement petition on the grounds that the union was retroactively decomplied to 1950 because of the conviction, said that it disagree with the line of holdings in the -- in the District of Columbia, and it said that because of the conviction of the -- on the 1950 affidavit, it would presume that the 1951 affidavit was also false. And that being false, there was no compliance in 1952, and therefore, it would deny the enforcement of petition. It also said that it would not -- it regarded the Sixth Circuit decision as not pointing upon it or upon Lannom because Lannom was not a party to the litigation there. Now, the decompliance of a union means that all unfair labor practices to which it maybe subjected are retroactively irremediable, all elections in which it has participated during the -- the period of its compliance are null and void, contracts which it has entered into on the basis of certifications issued by the Labor Board are invalidated. Now, with regard to whether or not there is a power to decomply because of a false affidavit, the first thing which must be noted is that neither the court below nor the -- nor the Labor Board before this Court contends that there is any expressed power in the statute for the decompliance of the union. As far as a statute reads, the only sanction is a criminal one. The Board is therefore relegated to arguing that it -- that it has an implied power to decomply. And that -- that the -- there is nothing in the legislative history which bars this implied power. The Board does not contend that there is anything in the legislative history which supports an implied power to decomply the union, does retroactively but merely that nothing was said against the power. Now, the legislative history, the -- the -- shows that Congress did consider various alternatives against possibility of false Section 9 (h) affidavits being filed, and that it concluded after deliberating various alternative sanctions that it would rely solely and entirely upon the criminal sanctions against the false affiant and that it would not seek to impose any sanction against the union in that regard.
Speaker: Were the -- was the Board's investigation of the false affidavit tried in the unfair labor practice proceedings or in a -- in a separate administrative proceedings in the -- the Court?
Harold I. Cammer: In -- in this case, Your Honor, the --
Speaker: I don't --
Harold I. Cammer: The -- the Board rest entirely upon the conviction for a demonstration of the falsity of the affidavit. There was a --
Speaker: I'm thinking about the case that's coming afterward necessary.
Harold I. Cammer: Yes, sir. Now, when -- when the original proposals for the Taft-Hartley Act were before the Congress, the bill is originally passed in the House provided that if a union were led by Communist, the union would not be entitled to the protection or the benefits of the Act. It was considerable criticism in the attack against the legislation then pending on the ground that it would hold up Board proceedings forever if investigations were to be preliminarily conducted with regard to whether or not the officers of the union were in fact Communists. And Senator Taft, when the matter went at the conference, came up with the proposal that the fact of filing that if a requirement for filing the non-Communist affidavits were imposed, that would very adequately take care of the matter and that the union would have discharged and done whatever it could by electing officers who represented themselves as able to file these affidavits. And Senator Taft said that there would be no delay in the processing of the union's representation or any (Voice Overlap) --
Earl Warren: Mr. Cammer, where do I find that language of Mr. -- of Senator Taft that you have just -- that you have just stated?
Harold I. Cammer: I believe that's at page 12 of my brief, Mr. Chief Justice. Page 13, I beg your pardon.
Earl Warren: 13 of your brief. Thank you.
Harold I. Cammer: In presenting the conference reports, Senator Taft said that the criminal sanction for a false affidavit had been agreed upon so that a false affidavit would not hold up the certification of a union, but any Communist who makes a false affidavit can be sent to jail. And he added further that an affidavit is sufficient for the Board's purposes since the penal provisions of Section 35 (a) are made applicable to such affidavits. He -- he then said that under the amendment an affidavit is sufficient for the Board's purposes and there is no delay unless an officer of the moving union refuses to file the affidavit required. There was other discussion in the -- in the Senate which indicated pretty clearly that the Congress was perfectly satisfied with the criminal sanction against the union. They referred to the Morsani case. There's an example where one who had lied in disclaiming Communist membership had been punished. And they indicated quite plainly that they were perfectly satisfied with the efficacy and the adequacy of the criminal remedy. Now, the Board argues citing cases where it was upheld in its refusal to issue a complaint under circumstances where abuse of the Board's process was indicated that it should have the power to prevent an abuse of its process here by processing cases based upon false 9 (h) affidavits. The Board cites for example, the Indiana and Michigan case where it was upheld in its refusal to -- to issue a complaint where charges had been filed, this part of a conspiracy to export as a part of a shake-down operation. There are other cases where the Board has been upheld in its refusal to issue a complaint where it found that the motivation was not the correction of an unfair labor practice but some ulterior and sinister motive. And there are cases as well where the Board -- which -- which it cites where the Board has refused to -- to process elections, where the authorization clause, the representation clause, where it found forged and improper. Now, those cases have nothing or whatver to do with this problem. The Congress has vested in the Board the power to correct unfair labor practices, the power to exercise discretion with regard to how they should be corrected and under what circumstances they should be corrected. It has likewise vested in the Board the power to determine appropriate units and when election should be held. But Congress has not vested in this Board the power to decide who is in compliance or how one achieves compliance. The Congress is very precisely to say that there are particular financial reports, registration statements and non-Communist affidavits to be filed and whoever files them is incompliant. And if there is an abuse of that filing, Congress have said, "We will handle that matter through the Department of Justice and through the criminal procedures." The Board has no function, has no jurisdiction with regard to this area. For the same reason, the Highland Park case, the Coca-Cola case and the (Inaudible) case which is cited by the Board have no relevance because those cases dealt with whether or not there had been compliance with the conditions set by Congress, whether or not Congress having said, "All of the officers must comply," the Board had power to determine whether in fact the officers had complied and how that matter was to be tested and ascertained but there is no such question here. Here, the officers had complied. They have met the standards of Congress.
Speaker: Supposing officer of a union is called as a witness in the unfair labor practice proceeding as he was asked whether he's filing non-Communist affidavit. And then he has a change of heart and he says, "Yes, but I lied when -- when I filed that affidavit." Does the Board have to proceed because the affidavits on file or can it treat that as a basis for decompliance?
Harold I. Cammer: As far as the Board is concerned, Mr. Justice Harlan.
Speaker: It have to go ahead.
Harold I. Cammer: It have to go ahead and send this fellow to jail.
Speaker: Well, that makes the non-Communist affidavit sort of a filing process rather than having any substance to it, doesn't it?
Harold I. Cammer: Well, only if you don't think that the criminal sanction is -- is meaningful, but bearing in mind that one does go to jail for making the false statement, does not make it meaningful. Be that as it may, that's something Congress did consider and they did decide --
Speaker: Well, the thing that Congress was concerned with was -- now, Mr. Cammer, was the slowing up of certification proceedings by having the Board embarking on the sort of a side issue of investigating claims of perjury. Wasn't that the thing that led to the -- final compromise between the Senate Committee and the House Committee in substituting this affidavit procedure for -- what the House bill had originally proposed, namely, that there was to be an administrative investigation?
Harold I. Cammer: There's no doubt about the fact that you're correct about that, Your Honor. But the -- the conclusion, however, supports our view because where -- when you consider that the affidavit has enough to see of only one year, when you consider further that criminal proceedings, criminal prosecution as indeed in this case came three years after the affidavit had been filed and two years after it had ceased to have any vitality. When it further considered that the case is on appeal and with the delays that are inherent in criminal prosecutions, I think it's inconceivable that Congress would have wished to hold up unfair labor practice proceeding and representation proceedings until criminal cases were concluded. That is a criminal case which would resolve this problem. And Senator Taft said that the union will not be delayed but that the affiant, the Communist who makes the false affidavit will go to jail. There is no possible way to condition the criminal -- to -- to condition the representation proceedings and the unfair labor practice proceeding upon the possibility that criminal proceedings may or may not come, and if they do come, how -- that will be the outcome of that. The whole thing falls apart. Now, if -- in addition to that, if there is the possibility that criminal proceedings may vitiate the certifications and the election and so on, then with the limited budget that the Board has and that its -- its expresses their concern about, the only caution -- proper way perhaps would be for them to wait until the statute of limitations are done or the possibility of a criminal prosecution before running an election. Now, that is exactly what has happened here in 1954. This is only one aspect of the -- of the decompliance problem. In 1954, these 24 workers learned that they are remediless against the employer's unfair labor practice because at that time, Gold had been convicted, four years after he filed the affidavit. Now, in view of the havoc which I think is apparent from the retroactive decompliance of a union not only in terms -- the narrow terms of this case but because all of the union -- all of the contracts which the union has entered into in the four-year period from 1950 to 1954, not only the union but every local union of the union, every District Court, every affiliate and have a constituent to the union, everyone of those agreement to the extent that they may have union security provisions is retroactively invalidated. There is no longer a bar to elections, to raise by rival unions and all unfair labor practices which may have been, as I mentioned earlier, may have been perpetrated or committed in that period are without remedies. Now, in view of those very serious and drastic consequences, I think it's conceivable that an implied power, that it should be left to argue. Congress having considered this matter that it would not have provided expressly for decompliance in the face of -- of the filing of a false affidavit. Finally, I think that the action, the -- the decision below, the imposition of this kind of a sanction against the union in effect imposes a hostage theory of justice. The members of the union I think have done everything at was in their power to comply with the Act when they elect officers who represent themselves as able to file and willing to file the non-Communist affidavit. And if it turns out later that one of them as the Court in the District of Columbia Circuit said that one of the officers has deceived the union as well as the Board by the filing of a false affidavit, it is -- it violates our notions of personal responsibility to visit the effects of Gold's crime, assuming he committed a crime upon these 24 workers in Tennessee insofar as the record shows, joined the union which held the certificate of compliance from the National Labor Relations Board, now which in all respects, complied with the law. Now, this is a different problem in the Highland Park problem which the Board says is analogous. They say if this kind of disruption was imposed by Highland Park. There's no reason why it should not -- the worker shouldn't be subject to it here. But in Highland Park, the union had failed to comply with the congressional conditions. Its officers, the officers of the union, this Court found the officers of the national AFL-CIO federations had not filed a non-Communist affidavit. But here, all of the officers have filed. That was made a condition of holding a union office and it's -- I think unconstitutional to -- to punish these workers for the crime of an officer in New York. Our second proposition is that Ethan however, if there is a power to decomply for the filing of a false affidavit, the Sixth Circuit was wrong in holding that our decompliance extended into 1951, when compliance was based upon an affidavit which was not the subject of an indictment or of a conviction. The Sixth Circuit held that because of Gold's conviction on the 1950 affidavit, his 1951 affidavit is to be presumed false as well. Well, if the falsity is to be based upon a presumption, then we are away from -- from the question you asked earlier Mr. Justice Harlan as to how is the falsity demonstrated. There was no conviction here on the 1951 affidavit. No hearings were held which established at the 1951 affidavit was false. No opportunity for hearings was ever presented and the presumption or the assumptions indulged in by the Sixth Circuit over the dissent of Judge Stewart's that because he was a Communist in 1950, he was therefore a member of the Communist Party of 1951 and then after that was therefore for is untenable.
Stanley Reed: All the activities relate to the 1951 or 1952, and therefore, depend on the 1951 affidavit?
Harold I. Cammer: Yes, Your Honor, they do. That is on -- on the language of the statute, and the decision of this Court in Dant against in N.L.R.B. in 344 U.S., requires compliance at the time of the issuance of the Board's complaint. That is the jurisdictional test of whether the union is in compliance. Now, the Board's complaint having been issued in February 1952 that you -- its compliance was then based on the 1951 affidavit.
Stanley Reed: Now, is it your -- it's your contention the 1950 affidavit is immaterial?
Harold I. Cammer: It's functus officio as far as the union's compliance status is concerned unless we accept this presumption which is expressed by the Sixth Circuit and adopted by the Board that once a Communist, always a Communist, the 1950 affidavit being false, the 1951 affidavit is also false. And as I say, that -- that is not based on any hearing or evidence in the record and Judge Stewart dissented on that ground. Now, the --
Stanley Reed: And there is no question that if there had been a true affidavit for 1951, then that particularly would have been overcome if he had shown that.
Harold I. Cammer: That is correct, Your Honor. That's what the statute said itself. Now, the third point that deals with the fact that if there is again to be decompliance, if these terrible drastic consequences upon the union retroacted decompliance ought to be visited then it should not be done while the conviction is still on appeal. Certainly, not on appeal in the case such as here where the record showed before the Sixth Circuit that the appeal presented substantial questions.
Felix Frankfurter: In what therefore, you draw the inference that you agree with the Government as its case shouldn't be decided, I feel bad if we just to dispose them?
Harold I. Cammer: No, Your Honor. I think that --
Felix Frankfurter: But if -- if your argument is relevant, then one must draw that.
Harold I. Cammer: No, what is -- what --
Felix Frankfurter: I should think it would follow.
Harold I. Cammer: Well, this Court --
Felix Frankfurter: You say in any event unless one is with you and reestablish towards construction.
Harold I. Cammer: Well, what -- what that does, Mr. Justice Frankfurter, is to emphasize how long the Sixth Circuit was in this regard.
Felix Frankfurter: That maybe -- that maybe it would -- you don't get to that point, we will get to it. But if you do get to it and it does not (Voice Overlap) --
Harold I. Cammer: Well, no. What it -- what it means is that if -- if the conviction -- if they should not have decomplied as until the conviction is final, final in -- in a real sense after the appeals, after there has been an appeal, then they should have enforced the Labor Board order down below.
Felix Frankfurter: We might hold that up too.
Harold I. Cammer: Well, now the trouble with -- with holding that up is that you'd have to hold this up perhaps for 10 years. Suppose -- suppose the --
Felix Frankfurter: I don't think that's (Inaudible)
Harold I. Cammer: Well, the Gold case was under consideration after argument in the Court of Appeals for a year. It was argued in March 1955 and decided in March 1956 and then affirmed 4-to-4. Now, assume that in 1957 after Gold, there'll be an order for a new trial.
Felix Frankfurter: That --
Harold I. Cammer: We go back. We have appeals. We might easily be in 1960 to decide whether in 1950, the union was in compliance. Now, if Gold is -- is affirmed, all right. If Gold is reversed and there is an acquittal, then the union has been unjustly deprived of the compliance status --
Felix Frankfurter: I'm merely suggesting. I am more sympathetic with your argument. It is fair that to shed light on what is involved and to say it ultimately shouldn't be read until the Gold case is as full.
Harold I. Cammer: Well, no. If -- if I should lose, that's my third line of defense, Mr. Justice Frankfurter.
Felix Frankfurter: All right.
Harold I. Cammer: If -- if --
Felix Frankfurter: Because that's sort of taking away from you.
Harold I. Cammer: All right. If -- if there is a power to decomply and if the 1951 affidavit is false because the 1950 affidavit is also is -- is false why then at least the union would not to be subjected to -- to this -- the hardship until the appeal has been exhausted and it's determined whether or not it's filed. Now, there is language cited by the Board --
Speaker: Is the unfair labor practice charge filed in 1950 is distinguished in the complaint issue?
Harold I. Cammer: The original charge was filed in 1951 during the -- during the time that 1950 -- the 1950 affidavit was in effect.
Speaker: Was still alive, yes.
Harold I. Cammer: It was thereafter amended several times. The complaint was issued on the basis of an amendment filed in February 1952, an amended the charge, when the 1951 affidavit is in effect. But I -- I must again say that the statute makes the issuance of the complaint, the critical date for compliance purposes.
Speaker: That as you mean.
Harold I. Cammer: Sir?
Speaker: That was it, doesn't it?
Harold I. Cammer: At that time, I think the statute.
Speaker: The statute different?
Harold I. Cammer: I believe so.
Felix Frankfurter: Is what -- is it -- what would you ask? I don't know what it is, what the present situation in this labor controversy is whether we're talking about something that feel actually alive?
Harold I. Cammer: Very much so, Your Honor.
Felix Frankfurter: Certainly.
Harold I. Cammer: The -- the unfair labor practices are unremedied. In -- in the sense that the unfair labor practices assuming they would be sustained are still unremedied.
Felix Frankfurter: What is the alternative?
Harold I. Cammer: Well, threats against the workers if they would join the union that they would be discharged, the actual discharge of 24 workers.
Felix Frankfurter: That's -- that's operating to this case?
Harold I. Cammer: Yes, Your Honor.
Felix Frankfurter: All right.
Harold I. Cammer: Yes.
William J. Brennan, Jr.: You say there was a discharge, Mr. Cammer?
Harold I. Cammer: 24, Your Honor. 24 workers were discharged.
William J. Brennan, Jr.: And I -- I don't suppose there is -- as yet there is an order of reinstatement.
Harold I. Cammer: There is.
William J. Brennan, Jr.: With back pay?
Harold I. Cammer: With back pay but the -- the Sixth Circuit refused to -- that's the one that they refused to report. Now, the fourth -- my fourth line of defense in this case, if the Court please, is that even if we're wrong on all these -- the first three grounds, the Sixth Circuit should have give in effect to the decisions in this case, a particular decision of the Court of Appeals for the District of Columbia which had held that our compliance status was not impaired by the -- by the conviction. The court argues in 50 -- in -- in case number 57 which is to follow and the court below also indicated that they were solving this problem by separating the question of the falsity of the affidavit from the proceeding in which the unfair labor practice was being heard or from the election or representation proceedings. So they -- so they thought and considerable emphasis is placed on the ground that these problems are going to be resolved in the separate administrative proceeding. Well, inherent in the concept of a separate administrative proceeding is the notion that once that proceeding is held, the union's status for compliance purposes is determined with some finality as to all parties. It would mean that if the Board found that the union was or was not in compliance, the next employee who came around and sought to relitigate the issue of compliance would be told that this question has been settled in another in a separate proceeding even though you were not a party to it. And employer B couldn't come around and C and D and say, "Well, I wasn't a party to the proceeding because the thing would be litigated forever." Well, that's exactly what happened in this case. The situs under the rules and regulations of the Board, the situs of an international union's compliance status is within the District of Columbia. Litigation and the District of Columbia is the only court which is a proper forum for litigation against the Board. In litigation between the union and the Board, it was decided that our compliance status was not impaired by the conviction, and the Board was enjoined from impairing our compliance status because of the conviction. What the Sixth Circuit in effect has done is to -- told the Board to violate the injunction of the Sixth -- of the District of Columbia Circuit and to say, "You -- well, you go right ahead and treat this union as though it were not in compliance." It's completely unrealistic to think that the Board having the Sixth Circuit decision now will process. So, it would process any election or representation cases of the union so that in effect, this -- the -- the injunction of the Court of Appeals, the litigation between the union and the Board has frustrated -- had been frustrated by the Sixth Circuit decision.
Hugo L. Black: What where the respective dates of those decisions?
Harold I. Cammer: 1953 and the last one in 1954, Mr. Justice Black, after the conviction --
Hugo L. Black: In the District of Columbia must be split to three?
Harold I. Cammer: There were two cases in the District of Columbia --
Hugo L. Black: The injunction, when was the injunction.
Harold I. Cammer: Two in 1953 and one in 1954 after the conviction. I have one final small point to make. I understand that of the respondent, Lannom, intends to argue that one officer of the union, not Gold but another or was not in -- hadn't filed the necessary 9 (h) affidavits, and therefore, we were not in compliance anyway. Now, Lannom --
Earl Warren: I think we'd rather finish that after lunch.